Citation Nr: 1747640	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. An initial rating in excess of 20 percent for diabetes mellitus, type II.

2. An initial rating compensable rating for peripheral neuropathy of the left lower extremity prior to October 29, 2015.

3. An initial rating compensable rating for peripheral neuropathy of the right lower extremity prior to October 29, 2015.

4. An initial rating compensable rating for peripheral neuropathy of the left upper extremity prior to October 29, 2015.

5. An initial rating compensable rating for peripheral neuropathy of the right upper extremity prior to October 29, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

The rating for diabetes comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for diabetes mellitus, Type II, and assigned a 20 percent disability rating effective from September 9, 2007.  

In September 2012, the Board remanded the diabetes rating claim for additional development.

While the case was in remand status, in an April 2017 rating decision, the Veteran was assigned separate 20 percent ratings for peripheral neuropathy related to diabetes in each extremity, all of which became effective October 29, 2015.

In the September 2012 decision, the Board also remanded an earlier effective date claim so that a statement of the case (SOC) could be issued.  The Veteran has not appealed from the SOC issued in April 2017 denying that claim and has stated his intention not to pursue this claim further in May 2017.  Thus, the issue is not on appeal before the Board.



FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's diabetes mellitus has been controlled by oral medication, insulin, and regulation of diet without regulation of activities, or other more severe symptomatology.

2.  December 7, 2013 is the earliest ascertainable date of record for the onset of compensable symptomatology for the Veteran's left and right upper extremity diabetic peripheral neuropathies.

3.  There is no ascertainable date earlier than October 29, 2015 for the onset compensable symptomatology for the Veteran's left and right lower extremity diabetic peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  Since December 7, 2013, but not earlier, the rating criteria for a 20 percent rating for left upper extremity diabetic peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.124a, DC 8513 (2016).

3.  Since December 7, 2013, but no earlier, the rating criteria for a 20 percent rating for right upper extremity diabetic peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.124a, DC 8513 (2016).

4.  Prior to October 29, 2015, the rating criteria for a compensable rating for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.124a, DC 8520 (2016).

5.  Prior to October 29, 2015, the rating criteria for a compensable rating for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Increased Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.
Diabetes Mellitus, Type II

The Veteran has been assigned a 20 percent initial disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, DC 7913.  He is requesting a higher rating because his diabetes is getting more difficult to control, as evidence by increased glycated hemoglobin (A1C) readings, a blood test that measures how well the body metabolizes sugar.

DC 7913 provides that a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

At a March 2009 VA examination, it was noted that the Veteran's diabetes onset in 1997 at which time he controlled diabetes with metformin and a low-sugar, low-carbohydrate diet and had no problems controlling his blood sugar.  By the time of the 2009 examination, he was using insulin to control his diabetes.  The Veteran did not require hospitalizations or diabetic care visits for hypoglycemia or ketoacidosis.  The Veteran had lost 5-10 pounds in the last year, though this was not considered to be unintentional or significant.  Loss of energy, but not strength was noted.  The Veteran reported and the VA examiner found that the Veteran did not have to restrict his activities.  Neurological symptoms were absent as were bladder and bowel impairment.  No peripheral sensory deficits were found on examination.

An October 2015 VA examination was conducted pursuant to the Board's remand.  At that time, the Veteran was continuing to treat his diabetes with a restricted diet and oral hypoglycemic agents.  The dosage of the hypoglycemic agents had increased over time.  The Veteran reported hypoglycemic reactions prior to lunch when misses meals or when lunch is delayed-i.e., feeling shaky.  However, these reactions have not resulted in hospitalization or visits to a diabetic care provider.  Regulation of activities was not required to control diabetes.  Notably, he was working as of April 2014 in tubing for refrigeration when he retired.  The Veteran remains active working on his family farm, which includes cattle raising and grain farming.

Given the evidence of record, the Board finds that, for the entire appellate period, the Veteran's diabetes mellitus has been controlled by oral medication, insulin, and regulation of diet without regulation of activities, or other more severe symptomatology.  The Veteran has consistently required restricted diet and oral hypoglycemic agent or insulin to control his diabetes.  However, he has not required regulation of activities to control his diabetes.  The Board understands that his A1C is elevated and that this indicates the body's inability to metabolize blood sugar.  However, there is no evidence that elevated A1C has had any functional effect on the Veteran warranting a higher rating.  Further, hypoglycemic reactions have not resulted in hospitalizations and are well-controlled as long as the Veteran eats regularly.

As such, an initial rating higher than 20 percent is not warranted for the Veteran's diabetes mellitus because it does not require regulation of activities.  The rating criteria are successive in nature and regulation of activities is to be shown by medical evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The preponderance of the evidence is therefore against the claim and the benefit-of-the-doubt doctrine is not applicable; thus, a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
Complications-Peripheral Neuropathy

The Veteran has also noted several conditions that are complications of diabetes for which he as identified as warranting a separate rating.  Where a complication of diabetes is noncompensable, it is rated with diabetes as part of the diabetic process.  However, when the complication itself is at least 10 percent disabling, it is to be rated separately.  38 C.F.R. § 4.119, DC 7913 note (1).

The Veteran has not challenged the 20 percent ratings assigned for his peripheral neuropathy, or the assignment or nonassignment of other ratings for conditions potentially related to his diabetes.  Further separate or higher ratings are not raised by the record.  However, in an effort to address all issues contended by the Veteran or raised by the record, the Board must consider whether a compensable rating is warranted for the Veteran's peripheral neuropathy in each extremity prior to October 29, 2015, as the RO set that date as the effective date while the appeal period has been pending since September 9, 2007.

Under Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the effective date for a rating must be the earliest ascertainable date at which the increase in the severity of the condition occurred even if some of the evidence showing this is not created until a later date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

At the October 2015 VA examination, the onset of diabetic peripheral neuropathy was noted as 2013.  Specifically, a December 7, 2013 Electromyogram (EMG) nerve study showed evidence of sensory-motor polyneuropathy in the upper extremities.  The Veteran also stated that he had the onset of peripheral neuropathy 5-6 years prior to the examination.  Clearly, given the EMG nerve study results showing polyneuropathy in the arms on December 7, 2013, the Veteran's left and right upper extremity diabetic peripheral neuropathy was compensably disabling as of this date.  Under DC 7913, the Veteran is entitled to separate, compensable ratings for these disabilities from December 7, 2013.

The Veteran is competent to report the onset of tingling and numbness in his upper extremities as early as 2009 or 2010.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, there is not enough information for the Board to conclude that diabetic peripheral neuropathy was present at that time without speculating, or, if it was, that the diabetic peripheral neuropathy was compensably disabling so as to require a separate rating.  38 C.F.R. § 4.119, DC 7913 note (1) (noting that noncompensable complications are considered part of the diabetic process for rating purposes).  Thus, December 7, 2013 is the appropriate date for the 20 percent rating for the left and right upper extremities as a compensable complication of the Veteran's diabetes mellitus.

In contrast, there are no similar reports as to onset in the legs, and notably, an EMG was not conducted in the legs, likely because complaints of neurological deficiencies had not yet been reported.  Therefore, additional earlier separate ratings are not warranted for the lower extremities.

In sum, the separate 20 percent ratings for left and right upper extremity diabetic peripheral neuropathy are warranted from the earlier date of December 7, 2013.  However, the preponderance of the evidence is against other earlier or separate ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.






						(ORDER CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 20 percent for diabetes mellitus, type II is denied.

From December 7, 2013 to October 29, 2015, but no earlier, an initial 20 percent rating for left upper extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 7, 2013 to October 29, 2015, but no earlier, an initial 20 percent rating for right upper extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to October 29, 2015, a separate compensable rating for left lower extremity diabetic peripheral neuropathy is denied.

Prior to October 29, 2015, a separate compensable rating for right lower extremity diabetic peripheral neuropathy is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


